COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Marcelle Guimaraes

Appellate case number:      01-15-00125-CV

Trial court case number:    2012-53837

Trial court:                308th District Court of Harris County

      On February 11, 2015, relator, Marcelle Guimaraes, filed a petition seeking a writ
of mandamus compelling the trial court to vacate its February 4, 2015 order, which
imposed discovery sanctions against relator. In the February 4, 2015 order, the trial court
ordered that Guimaraes’ “pleadings are hereby struck” and that Guimaraes “is precluded
from calling any witnesses that relate to the custody issues in this case.”
       Guimaraes also filed a “Motion for Emergency Stay of the Trial and Underlying
Proceedings,” requesting an emergency stay of the trial and underlying proceedings “in
order to preserve the status quo pending this Court’s determination of the merits of this
original proceeding[].”
       Guimaraes’ motion for emergency stay is granted in part. Accordingly, we
order that the trial court’s February 4, 2015 order, including the effects of the order that
strike Guimaraes’ pleadings and prohibit Guimaraes from calling any witnesses that
relate to the custody issues in the case, is stayed. See TEX. R. APP. P. 52.10(b)
(authorizing appellate court to “grant any just relief pending the court’s action on the
petition”). Nevertheless, to the extent Guimaraes requests an order staying the trial
and/or all proceedings in the trial court, her motion is denied. This stay is effective until
Guimaraes’ petition for writ of mandamus is finally decided or the Court otherwise
orders the stay lifted. Any party may file a motion for reconsideration of the stay. See id.
52.10(c).
       Further, the Court requests that the real party in interest respond to the petition for
writ of mandamus. It is ordered that the response of any interested party shall be due
within 7 days of the date of this order.
       It is so ORDERED.
Judge’s signature: /s/ Chief Justice Sherry Radack
                       Acting for the Court

Date: February 12, 2015